—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered December 17, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove his agency defense beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that there was legally sufficient proof from which the trier of fact could conclude that the defendant acted as a seller of the narcotics as opposed to an agent of the undercover officer (see, People v Herring, 83 NY2d 780; People v Clark, 215 AD2d 682; People v Leybovich, 201 AD2d 670). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, *366we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Alvarez, 235 AD2d 484).
The defendant’s contention that he was convicted of an offense for which he was not indicted is without merit (see, People v Rivera, 84 NY2d 766). Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.